Opinion by
Oliver, P. J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) paper water flowers at 35 percent under paragraph 1413, Abstracts 32279 and 41626 followed; (2) paper water flowers similar to those the subject of Abstracts 17727 and 26014 at 60 percent under paragraph 1518; (3) paper and shell water flowers similar to those the subject of Abstract 39751 at 35 percent under paragraph 1538; and (4) dishes, centerpieces, vases, bookends, and boxes, not plated, at 40 percent under paragraph 339. Abstracts 43050 and 39482 followed.